                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


CARLOS GARCIA SANCHEZ,

       Petitioner,

     v.                                                    Case No. 19-CV-892

DAVID BETH,

      Respondent.


                      ORDER DISMISSING PETITION AS MOOT


       Carlos García Sánchez filed a petition for writ of habeas corpus on June 17, 2019.

(Docket # 1.) García Sánchez, a citizen of El Salvador, alleged that he had been detained

pending removal for longer than six months in violation of Zadvydas v. Davis, 533 U.S. 678

(2001). (Id.) On July 23, 2019, the government sought dismissal of the petition, arguing that

there was a reasonable likelihood of removal in the foreseeable future. (Docket # 9.) On

August 21, 2019, I ordered the government to update the court on the status of García

Sánchez's removal. On August 29, 2019, the government notified the court that García

Sánchez had been removed to El Salvador on or about August 23, 2019, and requested that

the court dismiss the petition as moot. (Docket # 10.) Because García Sánchez is no longer

detained, there is no case or controversy as required for federal jurisdiction under Article II,

Section 2 of the U.S. Constitution. Therefore, I will deny García Sánchez’s petition and

dismiss this action as moot.

       THEREFORE, IT IS HEREBY ORDERED that García Sánchez's Petition for Writ

of Habeas Corpus (Docket # 1) is DENIED AS MOOT.
       IT IS FURTHER ORDERED that this case be DISMISSED. The Clerk of Court is

directed to enter judgment accordingly.



       Dated at Milwaukee, Wisconsin this 29th day of August, 2019.



                                                BY THE COURT

                                                s/Nancy Joseph_____________
                                                NANCY JOSEPH
                                                United States Magistrate Judge




                                            2
